Citation Nr: 1542213	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO. 10-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1978 to August 1982; from August 2005 to December 2006; from July 2007 to September 2008; and from July 2012 to July 2013. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In March 2014, the Board remanded this appeal for further development. A VA medical examination was conducted in November 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The November 2014 examination concluded that the Veteran's chronic obstructive pulmonary disease was less likely than not caused by his service, to include exposure to various environmental hazards in Southwest Asia. The examiner appeared to base this conclusion on the Veteran's use of tobacco as a more likely cause. 

The factual basis of the examiner's opinion is not clear. Various documents reference the Veteran's use (or lack of use) of tobacco. Compare, e.g., May 2007 service treatment record (cigarettes), May 2009 Health Questionnaire (cigars), and September 2010 service treatment record (no tobacco use). A November 2006 service treatment record indicated that the Veteran had one or two cigars each day but did not inhale. The most unequivocal statement appears in the Veteran's May 2013 separation medical examination where he indicated that he would have a cigar on "rare occasions." This mixed record establishes, at most, sporadic tobacco usage.




The Veteran has currently diagnosed chronic obstructive pulmonary disease which he claims began during service. The Board does not have the medical expertise to determine the nature and etiology of chronic obstructive pulmonary disease. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2015).

The case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the November 2014 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is required only if deemed necessary by the examiner.

The examiner must review ALL evidence and provide a medical opinion as to whether, given the Veteran's sporadic use of tobacco, chronic obstructive pulmonary disease was incurred in service or is otherwise related to service. If the examiner assesses the Veteran's use of tobacco is  the Veteran's chronic obstructive pulmonary disease, the examiner must explicitly state this conclusion. 

As a separate finding, the examiner should opine whether, absent the Veteran's use of tobacco, the Veteran's service in Southwest Asia would be the cause of the veteran's chronic obstructive pulmonary disease. 
 
The opinions should be based on examination findings, historical records, and medical principles. The examiner must fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2. After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any way, it should be returned to the examiner for corrective action.

3. After the above development is completed and adequately documented, and any other development that may be warranted based on any additional information or evidence received is completed, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

